
	
		II
		110th CONGRESS
		1st Session
		S. 690
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to authorize the
		  Administrator of the Small Business Administration to waive the prohibition on
		  duplication of certain disaster relief assistance.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Catastrophic Disaster Recovery
			 Improvements Act of 2007.
		2.Waiver of
			 prohibition on duplication of certain benefits
			(a)In
			 generalSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)) is amended by inserting immediately after
			 paragraph (3) the following:
				
					(4)Waiver of
				prohibition on duplication of certain benefitsFor any major
				disaster (as that term is defined in section 102 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), in providing
				assistance under paragraph (1) or (2), the Administrator may waive, in whole or
				in part, the prohibition on the duplication of benefits, including whether
				damage or destruction has been compensated for by, credit is available from,
				activities are reimbursable through, or funds have been made available from any
				other
				source.
					.
			(b)Applicability
			 and retroactivity for victims of Hurricanes Katrina, Rita, and
			 WilmaThe amendment made by this section shall apply to any
			 assistance under section 7(b) of the Small Business Act (15 U.S.C. 636(b))
			 provided on or after August 29, 2005.
			
